EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Ford on 4/5/2022.

The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising:
an inflatable implant having a first portion and a second portion different than the first
portion;
	a fluid reservoir having a direct fluid connection to the first portion of the inflatable implant via a first fluid path;
	a pump fluidically coupled to the fluid reservoir via a second fluid path, the pump 
having a direct fluid connection to the second portion of the inflatable implant via a third fluid path; and
	a valve disposed within the second fluid path,
	wherein fluid is configured to flow from the fluid reservoir to the inflatable implant via
the first fluid path when the apparatus is in a filling state and fluid is configured to flow from
the inflatable implant to the pump via the third fluid path and from the pump to the fluid
reservoir via the second fluid path when the apparatus is in an emptying state.



11. (Currently Amended) An apparatus comprising:
an inflatable implant having a first portion and a second portion different than the first
portion;
	a fluid reservoir having a direct fluid connection to the first portion of the inflatable implant via a first tubing, the first tubing having a first end portion coupled to the fluid reservoir and a second end portion coupled to the inflatable implant; and
	a pump fluidically coupled to the fluid reservoir via a second tubing, the second tubing
having a first end portion coupled to the pump and a second end portion coupled to the fluid
reservoir, the pump having a direct fluid connection to the second portion of the inflatable implant via a third tubing, the third tubing having a first end portion coupled to the pump and second end portion coupled to the inflatable implant,
wherein fluid is configured to flow from the fluid reservoir to the inflatable implant via
[a] the first tubing when the apparatus is in a filling state and fluid is configured to flow from the inflatable implant to the pump via [a] the third tubing and from the pump to the fluid reservoir via [a] the second tubing when the apparatus is in an emptying state.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the following combination of components:
an inflatable implant having a first portion and a second portion different than the first portion;
a fluid reservoir having a direct fluid connection to the first portion of the inflatable implant via a first fluid path;
	a pump fluidically coupled to the fluid reservoir via a second fluid path, the pump having a direct fluid connection to the second portion of the inflatable implant via a third fluid path; and
a valve disposed within the second fluid path.
Claims 2 and 4-10 inherit allowed matter from claim 1 and are allowed. 

In regards to claim 11, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the following combination of components:
an inflatable implant having a first portion and a second portion different than the first portion;
	a fluid reservoir having a direct fluid connection to the first portion of the inflatable implant via a first tubing, the first tubing having a first end portion coupled to the fluid reservoir and a second end portion coupled to the inflatable implant; and
	a pump fluidically coupled to the fluid reservoir via a second tubing, the second tubing having a first end portion coupled to the pump and a second end portion coupled to the fluid reservoir, the pump having a direct fluid connection to the second portion of the inflatable implant via a third tubing, the third tubing having a first end portion coupled to the pump and second end portion coupled to the inflatable implant.
Claims 12-19 inherit allowed matter from claim 11 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791